Citation Nr: 0638016	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-20 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to additional retroactive disability 
compensation, effective  
March 24, 1998, at the permanent and total disability rate 
($2,408 monthly) that became effective December 1, 2002.

3.  Entitlement to an increased evaluation for retained 
metallic fragment due to shell fragment wound of the left 
ankle/lower leg.

4.  Entitlement to an increased evaluation for retained 
metallic fragment of right thigh due to shell fragment wound.

5.  Entitlement to an increased evaluation for retained 
metallic fragment of right hip due to shell fragment wound.

6.  Entitlement to an increased evaluation for residual scar 
due to retained metallic fragment of right thigh. 

7.  Entitlement to an increased evaluation for residual scar 
due to retained metallic fragment of left thigh.

8.  Entitlement to an increased evaluation for residual scar 
due to retained metallic fragment of right shoulder.

9.  Entitlement an increased evaluation for residual scar due 
to retained metallic fragment of right hip.

10.  Entitlement an increased evaluation for residual scar 
due to retained metallic fragment of left lower leg/left 
ankle.

11.  Entitlement to an earlier effective date prior for 
increased evaluation for the right hip and right thigh.  
 

REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran served on active military duty from August 1967 
to June 1969.      
	
This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In addition to the two issues identified on the first page, 
the veteran and his representative appealed a number of other 
issues that are not included in this decision.  In October 
2000, the veteran perfected an appeal for entitlement to an 
increased evaluation for service-connected post-traumatic 
stress disorder (PTSD) and entitlement to permanent and total 
disability benefits (TDIU).  However, in October 2001, the RO 
awarded a 100 percent rating for PTSD.  In March 2003, the RO 
awarded TDIU, effective May 24, 1998.  This represents a full 
grant of benefits for those two claims.  As such, they are no 
longer on appeal.  

The veteran also filed a service connection claim for 
tinnitus and perfected an appeal as to this issue in July 
2001.  However, the veteran was granted service connection 
for tinnitus in a July 2006 rating decision.  This also 
represents a full grant of benefits and as such, service 
connection for tinnitus is no longer on appeal.  

Finally, the Board notes that in a February 2004 rating 
decision, the RO, on its own, found clear and unmistakable 
error from a July 1996 rating decision in the evaluation of 
multiple fragment wounds.  

The issues of increased evaluations for shell fragment wounds 
to the left ankle/lower leg, left thigh, right thigh, right 
hip, and right shoulder, as well as separate ratings for 
scarring of the left ankle/lower leg, left thigh, right 
thigh, right hip, and right shoulder are the subject of the 
attached REMAND to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  Additionally, the veteran 
submitted a NOD as to the issue of entitlement to earlier 
effective dates for these ratings and the RO has not had the 
opportunity to issue an SOC.  Thus, such issues are also 
REMANDED to the RO vial the AMC.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
his hepatitis C is attributable to his active military 
service.

2.  In a March 2003 rating decision, the RO awarded TDIU and 
granting an effective date of May 24, 1998; in an April 2003 
letter, the RO notified the veteran of the retroactive award 
and of his monthly compensation payments that were effective 
beginning May 24 1998.

3.  The veteran's award of retroactive disability 
compensation in March 2003 was in accordance with specific 
rates of entitlement provided by statute and VA has no 
authority to revise them.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, hepatitis C is 
due to active service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  From March 24, 1998, the veteran is not entitled to 
payment of disability compensation rate for PTSD at 70 
percent with TDIU ($2,408 monthly) that became effective 
December 1, 2002.  38 U.S.C.A. §§ 101, 1110, 1114(j), 5111 
(West Supp. 2005); 38 C.F.R. §§ 3.4, 3.21, 3.31 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's service connection 
claim with respect to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2005).  
Given the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a full 
grant of the benefits.

As for the retroactive disability compensation claim, the 
veteran is claiming that he is entitled to additional 
retroactive disability benefits effective May 24, 1998 
because the RO failed to properly calculate his monthly 
entitlement from that date.  The facts presented by the 
veteran are not in contention and the factual evidence is not 
dispositive in this case. Instead, this case involves 
statutory interpretation.  Because the VCAA has no effect on 
claims when the question is limited to a matter of law, 
including statutory interpretation, the Board need not 
determine if VA met the duty to assist and duty to notify 
requirements of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

The veteran is claiming service connection for hepatitis C.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, VA medical records show that the veteran was 
diagnosed with hepatitis C in 1999.  The veteran was 
immediately given treatment.  In May 2001 and again in 
September 2001, test results were negative for hepatitis C.  
However, VA examiner in March 2002 found positive antibodies 
for hepatitis C.    

There is no showing that the veteran was diagnosed or treated 
for hepatitis C during service that ended in 1969.  As 
hepatitis C was first diagnosed in 1999, the issue is whether 
his hepatitis C is related to service.  

A VA medical examination was performed in March 2002.  The 
examiner noted that the veteran received injuries during 
service and probably around 1968 was given blood 
transfusions.  The other source of infection was that the 
veteran had a history of intravenous drug abuse.  In 
addition, the veteran acquired some tattoos, which were also 
considered a risk factor.  Following physical evaluation, the 
examiner opined that the veteran had an acquired hepatitis C 
infection that could have been due to either service or as a 
result of intravenous drug use.  

The Board finds the examiner's analysis to be reasoned and 
supported by the record.  The record supports either theory 
as to how the veteran acquired hepatitis C.  Service medical 
records show that the veteran received blood transfusions in 
service.  Medical records in August through October 1968 how 
the veteran sustaining fragment wound to the right thigh.  
Surgery was performed on August 29th.  During convalescence, 
the veteran developed malaria and was started on anti-malaria 
therapy.  IV treatment was well-documented.  In fact, the RO 
conceded in the original rating decision that the veteran 
received blood transfusions in service. 

In contrast, the veteran also has a long history of drug 
abuse.  In records from the Social Security Administration, 
the veteran admitted to using marijuana for 25 years, 
starting in 1969.  He also used cocaine, LSD, and speed 
before quitting on his own in May 1989.   

Based upon the above information, it appears that the 
evidence is in equipoise or an approximate balance of 
positive and negative evidence as to whether the hepatitis C 
was due to service or drug use after service.  38 C.F.R. § 
3.102.  Resolving all reasonable doubt in the veteran's 
favor, the Board concludes that hepatitis C is due to 
service.  As such, the Board concludes that the veteran's 
claim of service connection for hepatitis C is warranted. 

III. Merits of Claim

In an October 2001 rating decision, the RO granted a 100 
percent rating for PTSD, effective March 2000.  At the same 
time, the RO determined that the TDIU claim, also advanced by 
the veteran, was moot.  Asserting that the TDIU claim was not 
moot, the veteran filed a notice of disagreement in December 
2001.  The veteran argued that he was entitled to TDIU 
effective May 24, 1998.  The RO agreed.  In March 2003, the 
RO awarded TDIU, effective May 24, 1998.  In an April 2003  
letter, the RO notified the veteran of the retroactive award 
and of his monthly compensation benefits that were effective 
beginning June 1, 1998. The veteran's award of retroactive 
disability compensation was reflected in monthly amounts, 
which were increased incrementally on various dates 
prescribed by law.

The veteran, through his representative, appealed the award 
of his retroactive monthly compensation. The disagreement is 
with how these benefits were calculated in accordance with 38 
U.S.C.A. § 1114(j).  The veteran argues that he was being 
paid an incorrect amount of compensation.  He notes that 38 
U.S.C.A. § 1114(j) (West 2005) provided for a monthly 
compensation amount of $2,408, beginning December 1, 2002.  
He asserts that the language of the statute contemplates that 
the amount of compensation, which is to be paid to the 
veteran, is to be calculated only if and while the disability 
is rated as total.  He asserts that he was not rated as total 
until March 2003.  In applying the statute to the facts of 
his case, he alleges that the statute provides for 
compensation at the 100 percent rate (i.e., $2,408 monthly 
rate) payable each month from May 24, 1998, because he was 
rated as TDIU from that time, and not the increasing 
increments of monthly compensation as established by the RO.  
He did not furnish any supporting authority for this 
interpretation of the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West Supp. 2005); 38 
C.F.R. § 3.4(a) (2006).  Disability compensation is payable 
to a veteran that is disabled as the result of a personal 
injury or disease, if the injury or disease was incurred or 
aggravated in the line of duty during qualifying military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.4(b).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j).  These rates are updated 
annually, generally, as a direct result of congressional 
action.  VA is required to publish the annual changes enacted 
by Congress.  See 38 C.F.R. § 3.21 (2006) (providing that 
rates of compensation, dependency and indemnity compensation 
for surviving spouses and children, and section 306 and old- 
law disability and death pension, are published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations).

For example, the most recent change in the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2005 
(Act), Pub. L. No. 109-111, 119 Stat. 2362 (Nov. 22, 2005).  
The Act increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2005.  Section 2 of the Act specifically 
provided for the dollar amounts to be increased under 38 
U.S.C.A. § 1114.  The regulations to implement the mandated 
increases have yet to be published by VA.  (Last year, VA in 
February 2005 published regulations to implement the mandated 
increases effective as of December 1, 2004.  See 70 Fed. Reg. 
9135 (Feb. 24, 2005)).

This same procedure has been in effect, for purposes of this 
case, from at least February 1994 until the present.  Each 
year Congress mandates the monthly amount, and effective date 
for that amount that VA will pay to a disabled veteran 
depending on the level of disability.  These changes are 
reflected at 38 U.S.C.A. §§ 1114(a)-(j).  There is no 
discretion authorized to the Secretary as to the amount to be 
paid.  Nor is there any discretion as to when the effective 
date for any increase in payments is authorized.

In this case, the RO granted TDIU, effective May 24, 1998, 
which is one year prior to the receipt of his claim for 
increased rating for PTSD. VA regulations require that any 
payment for disability compensation, based on an original 
award, begin on the first day of the calendar month following 
the month in which the award became effective.  See 38 
U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2006).  The 
veteran's disability compensation was established as payable 
from June 1, 1998, at the rate established by Congress at 
that time for 70 percent rating for PTSD with TDIU under 38 
U.S.C.A. § 1114(j).  The April 2003 RO letter informed the 
veteran of the specific dates of increases, which occurred on 
an annual basis due to cost-of- living adjustments, and the 
new monthly amounts payable for the period from June 1, 1998 
to December 1, 2002, when the $2,408 monthly amount became 
effective. The veteran's award, it is noted, also included 
additional compensation for his spouse and child, but the 
dependency benefits are not at issue and are thus not further 
discussed.  It is only the basic rates for a veteran 
evaluated as TDIU, and the computation of those, that is in 
contention.

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis. VA has no discretion to alter the amount paid 
or the effective date when a particular amount will be paid.  
The veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the April 2003 
letter.  The RO notified the veteran that he would be paid 
the amounts that he would have received had he been rated 
TDIU at the time he was entitled to the benefit and in 
succeeding years, as specified by the versions of 38 U.S.C.A. 
§ 1114(j) in effect at the time the payments would have been 
made. The first date of entitlement to the $2,408 monthly 
payment is from December 1, 2002 and not a day earlier.  
Accordingly, there is no legal basis to grant the veteran's 
current claim and pay the $2,408 per month from June 1, 1998.  
The veteran has been paid at the appropriate rate from June 
1, 1998.

The veteran, through his representative, does not argue that 
the monthly compensation amounts since May 24, 1998, as 
specified by the versions of 38 U.S.C.A. § 1114(j), were 
incorrectly added or that the dates of payment are incorrect.  
Rather, his argument is simply that the monthly compensation 
amount of $2,408, which became effective on December 1, 2002 
by statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively to May 24, 1998.  He argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires that he should be 
paid from June 1, 1998 at the dollar amount written into the 
version of the statute in effect at the time of the RO's 
March 2003 decision to grant the TDIU back to May 24, 1998.

This argument is devoid of merit and has no basis in statute 
or established case law. It is noteworthy that the veteran's 
representative has previously advocated a similar position in 
a case where retroactive special monthly compensation 
benefits were awarded on the basis of clear and unmistakable 
error.  This argument has been specifically considered and 
completely rejected by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which held that such 
an argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case falls squarely within the 
holding of the Federal Circuit in Sandstrom.  The veteran's 
representative - the same attorney who had argued the 
veteran's position before the Federal Circuit in Sandstrom - 
has not argued otherwise.

The veteran argues for a benefit that is not permitted under 
the law.  He has cited to no authority to support his 
contentions other than his own conclusion as to how the 
statute should be interpreted.  There is no legal merit to 
his argument and his claim must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  In short, the veteran is not 
entitled to payment of compensation at the monthly rate of 
$2,408 from June 1, 1998. 38 U.S.C.A. § 1114(j) (West Supp. 
2005); 38 C.F.R. § 3.21 (2006).

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA. 38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran.  Thus, the appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is granted.  
To this extent, the appeal is granted. 

Entitlement to additional retroactive disability 
compensation, effective May 24, 1998, ($2,408 monthly) that 
became effective December 1, 2002, is denied.  To this 
extent, the appeal is denied. 


REMAND

In July 1996, the RO assigned a single rating for multiple 
fragment wounds involving the left leg, left thigh, right 
hip, and right shoulder.  The RO then assigned a separate 
noncompensable rating for fragment wound to the right thigh.  

In the February 2004 rating decision, the RO retroactively 
increased the evaluation for the multiple fragment wounds to 
the left leg, left thigh, and right shoulder to 10 percent, 
effective March 25, 1996.  The RO also retroactively 
increased the evaluation for fragment wound right thigh and 
right hip to 10 percent, effective July 30, 1999.  In 
addition, the RO assigned a separate 10 percent rating for 
scar, left lower extremity due to shrapnel wound, effective 
May 28, 2003.

In August 2004, the veteran and his representative filed a 
notice of disagreement as to the February 2004 rating 
decision, arguing that each shell fragment wound involving 
the left leg, left thigh, right shoulder, right thigh, right 
hip should be assigned separate ratings.  In addition, 
scarring on the left leg, left thigh, right shoulder, right 
thigh, and right hip should also be assigned separate 
ratings.

In May 2005, the RO issued a statement of the case (SOC) 
involving these multiple fragment wounds.  In addition, the 
RO issued a rating decision in May 2005.  The rating decision 
specifically awarded separate ratings for shell fragment 
wounds to the left ankle/lower leg, left thigh, right thigh, 
right hip, and right shoulder, as well as separate ratings 
for scarring of the left ankle/lower leg, left thigh, right 
thigh, right hip, and right shoulder.  Each shell fragment 
wound was assigned a rating effective March 25, 1996, and 
each scar disability was assigned a rating effective May 28, 
2003.  

In a June 29, 2005 substantive appeal, the veteran appealed 
the May 2005 statement of the case.  In addition, the 
representative requested that the RO issue a statement of the 
case addressing the notice of disagreement as to the 
effective date involving the ratings for shell fragment 
wounds to the right thigh and right hip. When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2003) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).
     
After reviewing the May 2005 SOC, May 2005 rating decision, 
and June 2005 substantive appeal, the Board is unable to 
determine what is on appeal.  The substantive appeal dated in 
June 2005 specifically sought separate ratings for each 
fragment wound and separate scarring ratings for each wound.  
The June 2005 substantive appeal continually remarked and 
asserted that the RO failed to properly provide separate 
ratings for each wound and scarring for each wound without 
addressing or acknowledging that this was performed in the 
May 2005 rating decision.  The May 2005 rating decision 
appeared to have remedied or satisfied this demand.  

The May 2005 rating decision separately rated each wound and 
scar involving each wound.  The substantive appeal did not 
argue or assert that a higher rating was warranted or that an 
earlier effective date was warranted for any of the 
separately rated wounds and scars from wounds.  Therefore, 
the issues appealed are not clear.  In fairness to the 
veteran and his representative, the decisions from the RO 
have been inconsistent.  The May 2005 SOC addressed five 
issues on appeal, while the corresponding rating decision 
that same month noted eight issues.  Moreover, the originally 
rating decision on appeal from February 2004 noted only three 
issues.  

Based upon the above, it is not clear what is being appealed.  
The veteran and his representative must be given a clear 
understanding as to the current issues from the SOC. As such, 
the RO should provide a statement of the case that reflects 
the May 2005 rating decision in similar format.  The veteran 
and his representative should then have an opportunity to 
respond and if desired, appeal any of the issues addressed in 
the SOC.   
   
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the veteran 
and clarify what is being appealed with 
respect to the increased ratings for 
shell fragment wounds and scars.  

2.  The AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an earlier effective date 
as to increased evaluation for shell 
fragment wounds to the right thigh and 
right hip.  The AMC should advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.  

3.  After the above development is 
completed, adjudicate the claims.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


